UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 98-41246


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,


                              VERSUS


JESSIE JOE HERNANDEZ aka “J.J.”; MICHAEL DWAYNE HOLMES aka “BIG”;
   JASON HERNANDEZ; JOHN MANUEL HERNANDEZ aka “TEETER”; STEVIE
    HERNANDEZ; CRAIG LAMARIO MOSLEY; VINCENT CARLMEL SELF aka
        “Carlmel”; and JAMES DWAYNE ORTEGA aka “FAT BOY”,

                                            Defendants-Appellants.




          Appeals from the United States District Court
                For the Eastern District of Texas
                         Sherman Division
                           (98-CR-14-1)
                           May 24, 2001




Before REYNALDO G. GARZA, STEWART, and DENNIS, Circuit Judges.

DENNIS, Circuit Judge*:

      This is a direct appeal from final judgments of convictions



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                1
and sentences of nine codefendants, based on an indictment arising

from an alleged drug distribution conspiracy in McKinney, Texas.



                                      I.



      On March 13, 1998, a federal grand jury returned a 114-count

indictment against thirty defendants. The defendants were tried in

two groups, the instant case involving the trial of James Dwayne

Ortega (“Ortega”), Jesse Joe Hernandez (“JJ”), Stevie Hernandez

(“Stevie”), John Manuel Hernandez (“John”), Vincent Carlmel Self

(“Self”),   Jason    Hernandez    (“Jason”),     Craig    Lamario   Mosley

(“Mosley”), and Michael Dwayne Holmes (“Holmes”).

      The indictment alleged that the defendants were part of a

large drug distribution ring from 1992 until March 1998, involving

the purchase, storage, processing, repackaging, and sale of a total

of more than seven kilograms of crack cocaine, twenty kilograms of

powder cocaine, three kilograms of methamphetamine, and 600 pounds

of   marijuana.     According    to   the   indictment,   the   defendants

converted powder cocaine to crack cocaine; they relied on each

other for aid in fulfilling orders when they did not have enough

drugs on hand; they networked with each other using telephones,

cellular phones, and pagers; they stored the drugs at various stash

houses owned or leased by members of the group; and the sites of

the stash houses and distribution deals often were located within



                                      2
1000 feet of schools, playgrounds, and other statutorily protected

zones.

      Holmes and Jason allegedly were the leaders of the conspiracy,

pooling their    money      to   increase   their     purchase    power.    Self

allegedly was the initial supplier of marijuana and powder cocaine

to the group.    Stevie, JJ, Ortega, and John allegedly distributed

the drugs to users and lower level dealers.                  Mosley allegedly

joined the conspiracy in September 1997 when he received two large

deliveries of crack cocaine in Arkansas.

      Mosley was indicted with one count of conspiracy to distribute

controlled substances and to aid and abet the distribution of

controlled substances, 21 U.S.C. § 846; he was convicted and

sentenced to 240 months imprisonment, $1000 fine, and ten years

supervised release. Jason was indicted on one count of conspiracy,

21 U.S.C. § 846; six counts of possession with intent to distribute

crack cocaine (four counts), methamphetamine (one count), and

methamphetamine/cocaine          hydrochloride    mixture    (one   count),   21

U.S.C. § 841(a); three counts of distribution within 1000 feet of

a school, public housing authority, or playground, 21 U.S.C. § 860;

and   three   counts   of    establishment       of   a   place   for   storage,

manufacture, and distribution of a controlled substance, 21 U.S.C.

§ 856.   He was convicted of all but two counts of possession with

intent to distribute crack, and one count of establishment of a

place for storing and distribution of a controlled substance, and



                                        3
sentenced to life on the conspiracy charge, four twenty-year

sentences, four forty-year sentences, and one eighty-year sentence

of imprisonment, to be served concurrently.    Self was charged on

the one count of conspiracy, 21 U.S.C. § 846, and found guilty; he

was sentenced to 292 months imprisonment and fined $1000. John was

charged with one count of conspiracy, 21 U.S.C. § 846, possession

with intent to distribute crack, 21 U.S.C. § 841(a), and two counts

of distribution within 1000 feet of a school, 21 U.S.C. § 860; he

was convicted on all four counts and sentenced to 120 months

imprisonment on each charge, to be served concurrently, and fined

$1000.   Stevie was charged with one count of conspiracy, 21 U.S.C.

§ 846, five counts of possession with intent to distribute crack,

21 U.S.C. § 841(a), and five counts of distribution within 1000

feet of a school or playground, 21 U.S.C. § 860; he was convicted

on all but one count of possession with intent to distribute crack

and one count of distribution in a protected zone, and sentenced to

120 months imprisonment on all counts to be served concurrently.

JJ was charged with one count of conspiracy, 21 U.S.C. § 846, three

counts of possession with intent to distribute crack, 21 U.S.C. §

841(a), one count of use of a communication facility to commit a

controlled substance offense, 21 U.S.C. § 843(b), and three counts

of distribution within 1000 feet of a school or playground, 21

U.S.C. § 860; he was convicted on all but one count of possession

with intent to distribute and one count of distribution in a



                                 4
protected zone and sentenced to 240 months imprisonment on each

remaining count, to be served concurrently, along with a $1000

fine.   Ortega was charged with one count of conspiracy, 21 U.S.C.

§ 846, one count of possession with intent to distribute crack, 21

U.S.C. § 841(a), one count of possession with intent to distribute

cocaine, 21 U.S.C. § 841(a), one count of use of a communications

facility to commit a controlled substance offense, 21 U.S.C. §

843(b), two counts of distribution within 1000 feet of a school or

playground, 21 U.S.C. § 860, and one count of establishment of a

place to store, manufacture, and distribute controlled substances,

21   U.S.C.   §   856;     he   was    convicted       of    all   but     one      count    of

distribution      in   a   protected         zone    and    one    count    of       using    a

communication facility, and sentenced to 292 months imprisonment on

the cocaine       offenses      and    240    months       imprisonment        on    the    two

remaining     charges,     to    be    served       concurrently,        and     six    years

supervised     release.         Holmes       was    convicted      of    one        count    of

conspiracy, 21 U.S.C. § 846, four counts of possession with intent

to distribute crack, 21 U.S.C. § 841(a), one count of use of a

communication      facility,          21   U.S.C.      §    843(b),      one        count    of

distribution within 1000 feet of a school, 21 U.S.C. § 860, and two

counts of establishing a place for storage, manufacture, and

distribution of controlled substances, 21 U.S.C. § 856; he was

sentenced to life imprisonment on the first three charges and 240

months imprisonment on the remainder, to be served concurrently.



                                             5
All defendants filed timely notices of appeal.



                                         II.



     The defendants make the following arguments on appeal:

     Regarding trial and pretrial errors, Stevie, Self, John,

Jason, Mosley, and Ortega argue that the evidence is insufficient

to sustain their convictions, each contending specifically that the

testimony     of   Patrick    Zachery,        a   confidential      informant,        was

unreliable.        Holmes     argues    that      his   motion     to   dismiss       the

indictment for double-jeopardy reasons should have been granted.

Stevie   argues     that    Collin     County     residents      should      have   been

excluded from the jury, or that the trial should have been moved to

a different venue, for reasons of excessive pretrial publicity.

Stevie also argues that the trial court should have granted his

motion   to    suppress      audio     tapes      and   related     transcripts        as

unreliable.        Self argues that the admission of acts occurring

before the date in the indictment was in plain error.                   Jason argues

that the admission of expert testimony about the nature of the

substances seized was in plain error.                    Ortega argues that the

admission     of   evidence    surrendered        to    police    was   an    abuse    of

discretion.

     Regarding sentencing, Stevie argues that the trial court erred

in finding him ineligible for relief under the “safety valve”



                                          6
provision. Holmes argues that the trial court erred in finding him

to be a “leader” for sentencing guidelines purposes.   JJ and Jason

argue that the trial court clearly erred in imposing sentence based

on the maximum sentence for crack cocaine, rather than the more

lenient maximum for marijuana.        Jason, Stevie, Self, Mosley,

Ortega, JJ, Holmes, and John raise the issue of whether the

district court erred in finding the amount of drugs, for sentencing

purposes, by a preponderance of the evidence standard rather than

by instructing the jury to find the quantities beyond a reasonable

doubt, in contravention of Apprendi v. New Jersey, 530 U.S. 466

(2000).1

      Stevie, Ortega, Holmes, and Jason argue additionally that the

record on appeal is insufficient, in that they have been denied

access to many of the motions that had been filed by their

codefendants.



                               III.



                   A. Pre-trial and trial errors



  1
      Mosley and Ortega also argue that the trial court clearly
erred in its finding regarding the amount of drugs attributable to
each of them for sentencing purposes. The appellants’ arguments
based on the intervening U.S. Supreme Court decision of Apprendi
subsumes these arguments, however, and our disposition of the
Apprendi issue serves likewise to dispose of the initial arguments
made by Ortega and Mosley regarding the drug amounts attributed to
them in sentencing.

                                 7
                     1.   Sufficiency of the evidence



     We review sufficiency of the evidence challenges by examining

the evidence and all reasonable inferences therefrom in the light

most favorable to the verdict, to determine whether a rational

trier of fact could have found the essential elements of the

offense beyond a reasonable doubt.               Glasser v. United States, 315

U.S. 60 (1942); United States v. Willis, 6 F.3d 257, 264 (5th Cir.

1993).

     The conspiracy convictions challenged by Stevie, Self, Jason,

John,    Mosley,    and   Ortega   have       three   requisite   elements:   (1)

existence of an agreement between two or more people to violate the

narcotics law, (2) knowledge of the conspiracy, and (3) voluntary

participation in the conspiracy.              21 U.S.C. § 846; United States v.

Mitchell, 31 F.3d 271, 274 (5th Cir. 1994).               The agreement may be

tacit, and the jury may infer its existence from circumstantial

evidence. United States v. Gallardo-Trapero, 185 F.3d 307, 317 (5th

Cir. 1999).        The defendant’s knowledge need only encompass the

essential purpose of the conspiracy.              United States v. Osgood, 794

F.2d 1087, 1094 (5th Cir. 1986).               The jurors may draw inferences

from familial relationships and “mere knowing presence” to support

the conspiracy conviction.         United States v. Burton, 126 F.3d 666,

670 (5th Cir. 1997).

     The possession with intent to distribute crack convictions



                                          8
challenged by Stevie and John have as requisite elements (1)

knowing possession of crack cocaine, and (2) intent to distribute

it. 21 U.S.C. § 841(a)(1); United States v. Gonzalez, 79 F.3d 413,

423 (5th Cir. 1996).      Proof of possession may be inferential or

circumstantial.    Id.

     The distribution in a protected zone convictions challenged by

Stevie, John, and Ortega require proof of (1) knowing possession of

crack cocaine, (2) within 1000 feet of a protected zone.      21 U.S.C.

§ 860; United States v. Sparks, 2 F.3d 574, 580 (5th Cir. 1993).

     Stevie and John also challenge their convictions for aiding

and abetting in these drug offenses.        The requisite elements are

(1) association in the criminal activity, and (2) some action to

help the activity succeed.       United States v. Pedroza, 78 F.3d 179,

183 (5th Cir. 1996).     Neither actual nor constructive possession of

the drugs is required.        United States v. Salazar, 958 F.2d 1285,

1292 (5th Cir. 1992).

     Viewing the evidence in the light most favorable to the

verdict, the testimony presented against each of the defendants, as

outlined below, appears uncontradicted and sufficient to support

the convictions:



                         a.   Testimony of Zachery



     Rather than showing that the evidence against them had been



                                     9
contradicted or had not shown one of the requisite elements, the

defendants argue the insufficiency of the evidence by disparaging

the reliability of the testimony against them.                     The defendants

complain that Zachery’s uncorroborated testimony is not strong

enough to base their convictions on, because Zachery was shown to

have lied about his identity to his police handlers, and to have

been an addict who was using and selling crack during the period of

his cooperation with the police investigation.

       However, “the uncorroborated testimony of an accomplice may

support     a   conviction      if   it    is   not   incredible    or   otherwise

unsubstantiated on its face.”             United States v. Cravero, 530 F.2d

666, 670 (5th Cir. 1976).                 Moreover, Zachery’s testimony was

corroborated by the testimony of other accomplice witnesses and law

enforcement agents, all of whom were subject to thorough cross-

examination. In light of this corroboration, and in the absence of

arguments by the defendants that Zachery’s testimony was incredible

on   its    face,   we   hold    that     Zachery’s    testimony    supports   the

convictions.



     b.    Sufficiency of evidence to support Stevie’s convictions



       Five witnesses testified to Stevie’s activities (that he

tested and sold methamphetamines, stored drugs in his leased house,

beat up someone to extract a drug debt, pooled money with Jason to



                                           10
buy one pound of methamphetamines, divided and processed drugs,

delivered drugs, ordered payment of a crack debt, vandalized

Zachery’s car in revenge for a drug debt, and sold crack in

controlled buys).    Additionally, Stevie was watched and tape

recorded by police during the controlled buys.      Officer Cogwell

corroborated the occurrence of the controlled buys and Stevie’s

participation in them.      Maps generated using aerial photographs

show that the stash house was within 1000 feet of two public

playgrounds and a school.    This evidence is sufficient to meet the

elements of Stevie’s convictions on conspiracy, possession with

intent to distribute, and distribution within 1000 feet of a

protected zone.



     c. Sufficiency of evidence to support Self’s conspiracy

                              conviction



     Four witnesses testified regarding the relationship between

Self and Holmes (that Self was Holmes’s cousin, that he delivered

crack to Holmes and had crack picked up for delivery to Holmes,

that he was seen with Holmes during drug transactions, that he and

Holmes alternately would fulfill drug orders for customers).   Self

argues that some of the testimony regarded extrinsic acts; the

government contends that this evidence was expressly admitted for

the legitimate purpose of showing the formation of the conspiracy,



                                  11
identity of the conspirators, relationship of the conspirators, and

duration of the conspiracy.                See United States v. Lokey, 945 F.2d

825,    834    (5th       Cir.    1991).     We     agree   with      the   government’s

contention, and hold that the testimony against Self was sufficient

to support his convictions.



       d. Sufficiency of evidence to sustain Jason’s conspiracy

                                       conviction



       Three law enforcement agents testified that they observed

Jason direct          a    confidential      informant      to   Holmes     in   order    to

purchase crack.           One witness testified that Jason tried to recruit

him into the drug ring.              Other witnesses testified that Jason had

others store drugs for him, that he delivered drugs for his co-

conspirators, that he picked up drugs from suppliers listed in the

indictment, that he beat up and had others beat up drug debtors,

that he referred potential buyers to his co-conspirators, that he

divided and processed drugs, and that he directed others to deliver

drugs.        This        testimony    was    sufficient         to   sustain     Jason’s

convictions.



       e. Sufficiency of evidence to sustain John’s convictions



       Six    witnesses          testified   that    John    sold     marijuana.         Two



                                             12
testified that he delivered the marijuana on behalf of his brother

Jason. Zachery testified that John sold him crack in two controlled

buys within 1000 feet of an elementary school.             This testimony is

sufficient to sustain John’s convictions.



    f. Sufficiency of evidence to support Mosley’s conspiracy

                                conviction



     One witness, corroborated by telephone records for the hotel

room phone where Mosley was staying and for his pager, testified

that he made two deliveries to Mosley of crack cocaine.                     This

corroborated    testimony   is        sufficient     to    support   Mosley’s

convictions.



   g. Sufficiency of evidence to support Ortega’s convictions



     Evidence   showed   that    one    of   the   stash   houses,   used    for

storage,   manufacture,         and     distribution       of    crack       and

methamphetamine, was leased to and maintained by Ortega.             Zachery,

corroborated by tape recordings, testified to a controlled buy

involving Ortega.   The aerial maps reveal that the site of the buy

was within 1000 feet of a protected zone.           Another controlled buy

was testified to by the informant and by a police officer.                  This

evidence was sufficient to support Ortega’s convictions.



                                       13
                2. Holmes’s double jeopardy argument



      Holmes argues that he was subjected to double jeopardy because

the federal and state prosecutions against him were intertwined

such that the state prosecution was a “sham prosecution” that

should bar the federal prosecution. See United States v. Paul, 853

F.2d 308 (5th Cir. 1988).      Holmes had pleaded guilty in state court

to one of the actions charged as an overt act in his federal

conspiracy charge.       He argues that the testimony in his federal

prosecution of Officer Cogwell, a state law enforcement officer,

and the testimony of the confidential informants used by Officer

Cogwell in his local investigation, showed that the federal and

state   investigations     were     impermissibly        intertwined.           The

government argues that a defendant may be prosecuted by dual

sovereigns when his actions violate the laws of each.                See Heath v.

Alabama, 474 U.S. 82, 89-90 (1985).               Holmes has the burden of

proving a prima facie double jeopardy claim, and we review the

district court’s factual findings for clear error.                  United States

v. McKinney, 53 F.3d 664, 676 (5th Cir. 1995).

      The   district   court    found    that    there   was   no    evidence    of

collusion between the federal and state authorities sufficient to

meet Holmes’s prima facie burden.            Joint federal/state cooperation

is   permissible   and   does    not    automatically      trigger      the   sham

prosecution rule.      United States v. Moore, 958 F.2d 646, 650 (5th



                                        14
Cir. 1992).       Holmes must show not just that the two sovereigns

shared resources, but that one of them dominated or controlled the

prosecution of the defendant by the other.               Id.     Holmes never

showed that a federal agent participated in his state court plea

bargain.    Thus, he has not shown clear error in the district

court’s finding that he had not proven a prima facie case of a sham

prosecution.



        3. Stevie’s challenge to jury composition/trial venue



       We review a trial court’s exercise of substantial discretion

regarding venue change and issues regarding pretrial publicity for

abuse of that discretion.       United States v. Parker, 877 F.2d 327,

330 (5th Cir. 1989).

       Stevie contends that the jurors must have been prejudiced by

pretrial publicity.        The McKinney Courier Gazette ran two front-

page    stories    regarding    the    arrests     of    the     alleged   drug

conspirators, picturing Stevie on the front page and identifying

him as one of the leaders of the conspiracy (a retraction was later

printed on the interior of the newspaper regarding Stevie being a

leader of the conspiracy).         McKinney is in Collin County, one of

seven   counties    from   which   members   for   the    jury    venire   were

selected. Stevie argues, with no record support, that one-third of

the jurors were from Collin County.



                                      15
      The court asked the jury panel (1) if any of them had heard of

the case, (2) if any of them subscribed to the McKinney Courier-

Gazette, (3) if any of them subscribed to any McKinney newspapers.

No   venire-member    answered    affirmatively.      One   venire-person

admitted that he would be prejudiced because of publicity regarding

a heroin problem in Plano, and was dismissed.          Stevie’s counsel,

when given the opportunity, asked no further questions of the panel

members.    He did not object when the jury was empaneled.

      Pretrial publicity can be harmful only when the publicity has

so saturated the community that the inability to obtain a fair jury

can be presumed.      United States v. Williams, 523 F.2d 1203, 1208

(5th Cir. 1975).       Otherwise, the defendant must prove actual

prejudice.    United States v. Partin, 552 F.2d 621, 640 (5th Cir.

1977).     The responses of the jury venire indicate no actual

prejudice resulting from the two newspaper stories.         Therefore, we

hold that the district court did not abuse its discretion in

neither    omitting   Collins    County   citizens   from   the   jury   nor

transferring venue.



      4. Stevie’s motion to suppress audio tapes/transcripts



      Admission of evidence is reviewed for abuse of discretion.

United States v. Thompson, 130 F.3d 676, 683 (5th Cir. 1997).             We

will reverse the district court’s decision to admit evidence only



                                    16
when it has relied on an incorrect view of the law or a clearly

erroneous factual finding.        Id.    The government has the burden of

laying the foundation for the accuracy of the tape recordings; once

the foundation has been laid, Stevie has the burden of proving

their inaccuracy.     United States v. Polk, 56 F.3d 613, 631 (5th Cir.

1995).   When a participant in a taped conversation testifies that

the transcript of the conversation is accurate, the foundation for

admission has been established.          United States v. Rochan, 563 F.2d

1246, 1251 (5th Cir. 1997).

     Stevie complains that the recordings resulting from the taping

of Zachery’s controlled buys were unintelligible, and that the

transcripts were unreliable.         The district court had found that

portions of the tapes were unintelligible, but cited Fifth Circuit

precedent that this would not render the tapes unreliable “unless

these portions [we]re so substantial as to render the recording as

a whole untrustworthy, and that is a determination that is left to

the sound discretion of the trial judge.”                     United States v.

Mendoza, 574 F.2d 1373, 1378 (5th Cir. 1978).                 Zachery testified

that he spent more than eleven hours reviewing the tapes and the

transcripts,    and   testified     that,     based     on    his    review,    the

transcripts were accurate.           This establishes the government’s

burden   of   authentication,     which      Stevie    does    not    counter    by

identifying any particular inaccuracies.              His complaint about the

unintelligibility     of   certain      portions      does    not    affect     the



                                        17
admissibility of the tapes and transcripts, but only affects the

weight the jury might have accorded those tapes and transcripts

during their deliberations.    We hold, therefore, that the district

court did not abuse its discretion in admitting the tapes and

transcripts.



     5. Ortega’s challenge to the admissibility of evidence

                        surrendered to police



     This evidentiary ruling is reviewed for abuse of discretion.

United States v. Haese, 162 F.3d 359, 364 (5th Cir. 1998).     Ortega

argues that his conviction resulted from the introduction into

evidence cocaine seized from a rental car.        This argument is

without   merit.     Another   co-conspirator   had   a   rental   car

repossessed. At the car dealership, the dealership employees found

crack and powder cocaine secreted in the trunk compartment, called

police and surrendered it to them.    The dealership employees were

acting as the private owners of the car, not at the behest of the

government, so the Fourth Amendment protections do not apply here

to protect Ortega.   See, e.g., United States v. King, 55 F.3d 1193,

1196 (6th Cir. 1995).    Moreover, the cocaine surrendered by the

dealership to the police was not used as an exhibit against Ortega,

nor was he implicated in the indictment or the trial proof with the

cocaine found in the rental car. His conviction was supported with



                                 18
the cocaine surrendered by Zachery after the controlled buy.

Therefore,   Ortega’s   complaint      regarding     the   seizure   of   this

evidence is without merit.



 6. Self’s challenge to admission of acts occurring prior to the

                        time of the indictment



     Self did not object at the time of the introduction of the

evidence of crack sales prior to 1992, so his challenge to this

admission is reviewed only for plain error.                United States v.

Vesich, 724 F.2d 451, 462 (5th Cir. 1984).            We reverse for plain

error only if “(1) there was error (2) that was clear and obvious

and (3) that affected a defendant’s substantial rights.”               United

States v. Dupre, 117 F.3d 810, 817 (5th Cir. 1997).

     Self contends that the admission of testimony by two of his

co-conspirators that he cooked down powder cocaine into crack and

distributed it to others prior to 1992, the time identified in the

indictment as the commencement of the conspiracy, violated Federal

Rule of Evidence 404(b).    The government argues that the testimony

was admitted to show Self’s role in the conspiracy, how the

conspiracy   was   structured,   and     how   the   co-conspirators      were

introduced to each other.    See Lokey, 945 F.2d at 834.             When the

evidence assists the jury by explaining the context, set-up, or

motive of the charged crime, or forms “an integral and natural part



                                    19
of an account of the crime,” it is not extrinsic and excludable

under 404(b).      United States v. Campbell, 49 F.3d 1079, 1084 (5th

Cir. 1995).   Here, the district court did not commit plain error in

admitting the testimony.



7. Jason’s Daubert challenge to the testimony regarding nature of

                             seized substances



     Jason did not object at trial to the testimony of, nor seek

cross-examination on the qualifications of, the forensic chemist

who tested and identified the seized drugs as methamphetamines.

Therefore,    we   review   his   Daubert     challenge   for   plain   error.

Rushing v. Kansas City Southern Ry. Co., 185 F.3d 496, 506 (5th Cir.

1999).

     The      chemist       testified        regarding    her    experience,

qualifications, and the specific tests she conducted in identifying

the substance at issue.      The results of those tests, in addition to

her testimony, were admitted without objection or challenge on

cross-examination.      There is no clear and obvious error in the

district court’s decision to admit this testimony.



                            B. Sentencing issues



   1. JJ’s and Jason’s challenge to sentence based on general



                                        20
                              verdict form



      JJ and Jason contend that, because the general verdict form

did not specify which of the four drugs listed in the indictment

their conspiracy charges were based on, they should be re-sentenced

based only on the statutory maximum for the most lenient drug

involved, marijuana.    See Edwards v. United States, 523 U.S. 511

(1998).   They did not raise this issue in the district court, so we

review it for plain error.     United States v. Brooks, 166 F.3d 723,

725 (5th Cir. 1999).

      Our court has interpreted Edwards to mean that, where none of

the   evidence   presented   could   suggest   that   the   defendant   was

involved in just one object-offense to the exclusion of other, more

serious object-offenses, “the sentencing court can still conclude

that the jury found, beyond a reasonable doubt, guilt for more than

just one object-offense.”      United States v. Green, 180 F.3d 216,

226-27 (5th Cir. 1999).      Here, there was testimony presented at

trial that the conspiracy that JJ and Jason were alleged to be

involved in processed, stored, and distributed cocaine, crack

cocaine, methamphetamines, and marijuana.         Neither JJ nor Jason

point to any evidence that suggests their involvement in the

conspiracy was limited only to the distribution of marijuana.

Therefore, we find their Edwards claims to be without merit.




                                     21
   2. Stevie’s challenge to the non-application of the “safety

                           valve” provision



     The “safety valve” provision allows for relief from the

otherwise applicable mandatory minimum sentence if the defendant

proves (1) he does not have more than one criminal history point,

(2) he did not use violence or threats of violence in connection

with the offense, (3) the offense did not result in death or

serious bodily injury to another, (4) he was not a leader or

organizer in the offense, and (5) he truthfully provided all

information and evidence to the government concerning the offense.

18 U.S.C. § 3553(f).           A court’s decision not to apply this

provision is reviewed for clear error.      United States v. Flanagan,

80 F.3d 143, 145 (5th Cir. 1996).

     Stevie    argues   that    he   attempted    to   fulfill   the   last

requirement, providing information to the government, but that the

government refused to speak with him, and that he should not be

punished for the government’s refusal.           The government counters

that it had an appointment to speak with Stevie, Stevie moved the

appointment, then on the day of the rescheduled appointment he

canceled it.    Therefore, the government contends it was not at

fault in Stevie’s inability to fulfill the final safety valve

provision requirement.     Moreover, as the government points out,

Stevie did not fulfill the other requirements for application of



                                     22
the safety valve.      The evidence demonstrates that he beat up one

drug debtor and vandalized the car of another, constituting the use

or threat of violence in commission of the offense.         Also, Stevie

received criminal history points at sentencing for obstructing

justice. In light of these facts, the court’s refusal to apply the

safety valve provision was not clearly erroneous.



     3. Holmes’s challenge to finding that he was a “leader”



     Holmes’s sentencing guideline level was increased four levels

by the finding that he was a leader of the conspiracy.        U.S.S.G. §

3b1.1(a).    The district court’s application of the sentencing

guidelines is given great deference.      United States v. Goynes, 175

F.3d 350, 353 (5th Cir. 1999). We review factual findings for clear

error, and the application of the guidelines de novo.         Id.

     Holmes’s challenge to the finding that he was a “leader”

consists    entirely   of   his   assertion   that   the   evidence   was

insufficient to support the finding.     The evidence supporting this

finding includes (1) testimony regarding weekly purchases of seven

pounds of marijuana by Holmes during 1992, (2) testimony regarding

pooled money between Holmes and Jason for purposes of operating the

drug conspiracy, (3) testimony regarding payment of money to five

individuals to pick up, store, and transport drugs for him, and (4)

testimony from various accomplices that Holmes ordered transfers of



                                    23
drugs, that he divided and processed drugs, and that he recruited

people into the organization.      Holmes’s assertion to the contrary

is not sufficient to convince us that the district court’s finding

that Holmes was a leader was clearly erroneous.



                        4. Apprendi challenge



     Jason, Stevie, Self, Mosley, JJ, Ortega, Holmes, and John

argue that their sentences should be vacated because the jury did

not find the quantity of controlled substances used in determining

their sentences beyond a reasonable doubt.        “Other than the fact of

a prior conviction, any fact that increases the penalty for a crime

beyond the prescribed statutory maximum must be submitted to a jury

and proved beyond a reasonable doubt.”        Apprendi v. New Jersey, 530

U.S. 466, 490 (2000).       Pursuant to Apprendi, we have found drug

quantity to be an element of the offense that “should be expressly

stated by the district court in its instructions to the jury as an

element which must be found beyond a reasonable doubt.”             United

States v. Slaughter, 238 F.3d 580, 583 (5th Cir. 2000) (citing

United States v. Keith, 230 F.3d 784 (5th Cir. 2000); United States

v. Doggett, 230 F.3d 160 (5th Cir. 2000); United States v. Meshack,

225 F.3d 556 (5th Cir. 2000), on reh’g, 244 F.3d 367, 2001 WL 224656

(March 7, 2001)).

     However,   we   have   read   Apprendi    narrowly,   such   that   the



                                    24
omission of drug quantities from jury instructions will only rise

to the level of an Apprendi error if the drug quantity finding by

the sentencing judge increases the defendant’s sentence beyond the

statutory maximum.     Slaughter, 238 F.3d at 583 (“[A] fact used in

sentencing that does not increase the penalty beyond the statutory

maximum for the crime charged and proven need not be alleged in the

indictment and proved to a jury beyond a reasonable doubt.”).

Regarding drug possession charged pursuant to the quantity-specific

sections 841(b)(1)(A) and (B), we will “construe[] the jury’s

guilty verdict as authorizing a sentence pursuant to the statutory

range contained in § 841(b)(1)(C),” which establishes a lower

sentencing range without reference to specified drug quantities.

Slaughter, 238 F.3d at 582-83.

     The   statutory     maximum      sentence    provided    by   section

841(b)(1)(C)–which     applies   to   the   defendants’   possession   with

intent to distribute controlled substances counts and to their

conspiracy counts–is 20 years imprisonment and at least 3 years

supervised release.      21 U.S.C. § 841(b)(1)(C).           Self’s prior

criminal history increases his maximum sentence for possession with

intent to distribute to 30 years imprisonment and at least 6 years

supervised release.     Id.   Without enhancing for quantity of drugs,

the statutory maximum for distribution in a protected zone–of which

Stevie, John, JJ, Ortega, Holmes, and Jason were found guilty–is 40

years imprisonment and at least 6 years supervised release.             21



                                      25
U.S.C. § 860.

     In this case, none of the defendants objected during trial to

the omission of an instruction to the jury to determine the amount

of drugs involved in the conspiracy and possession with intent to

distribute charges.    Therefore, we review the omission of a drug

quantity instruction, raised here for the first time on appeal, for

plain error.    Under the plain error standard,



     before an appellate court can correct an error not raised

     at trial, there must be (1) error, (2) that is plain, and

     (3) that affects substantial rights.         If all three

     conditions are met, an appellate court may then exercise

     its discretion to notice a forfeited error, but only if

     (4) the error seriously affects the fairness, integrity,

     or public reputation of judicial proceedings.



Johnson v. United States, 520 U.S. 461, 466-67 (1997) (citations,

alterations, and internal quotations omitted).     An error affects

“substantial rights” when it alters the outcome of the judicial

proceedings.    United States v. Olano, 507 U.S. 725, 734 (1993).

     If an Apprendi error rises to the level of plain error, we

must examine it further to determine if that error is harmless.

United States v. Green, — F.3d —, —, 2001 WL 290041, *4 (5th Cir.

March 26, 2001); Slaughter, 238 F.3d at 583-84 (5th Cir. 2000); see



                                 26
also Neder v. United States, 527 U.S. 1, 9-10 (1999) (holding that

the omission of an element of an offense from the jury charge must

be reviewed for harmlessness).        An Apprendi error is not harmless

if “the record contains evidence that could rationally lead to a

contrary finding with respect to the omitted element.”             Neder, 527

U.S. at 19.

      Here, Stevie, John, JJ, Ortega, and Self have not shown that

the finding of drug quantities by the sentencing judge by a

preponderance of the evidence–rather than by the jury beyond a

reasonable doubt–enhanced their sentences beyond the statutory

maximum.   These defendants received sentences within the statutory

range,    considering     each   defendant’s   prior    criminal    history.2

Because none of these defendants’ sentences exceeded the statutory

maximum, we find that there was no Apprendi error in the district

court’s    failure   to   instruct   the   jury   to   determine    the   drug

quantities beyond a reasonable doubt.          Slaughter, 238 F.3d at 583.

      However, Mosley’s, Jason’s, and Holmes’s actual sentences


  2
     Following are each defendant’s actual sentence, with the
statutory maximum for that defendant in parentheses, making
allowance for prior criminal history but without factoring in
enhancements for drug quantities: Stevie, 120 months imprisonment/6
years supervised release (240 months imprisonment/10 years
supervised release); John, 120 months imprisonment/6 years
supervised release (240 months imprisonment/10 years supervised
release); JJ, 240 months imprisonment/10 years supervised release
(240 months imprisonment/10 years supervised release); Ortega, 292
months imprisonment/6 years supervised release (480 months
imprisonment/6 years supervised release); Self, 292 months
imprisonment/5 years supervised release (480 months imprisonment/5
years supervised release).

                                     27
exceeded the statutory maximums in 21 U.S.C. §§ 841(b)(1)(C) and

860:   Although     Mosley’s       240-month    prison    term       was   within     the

statutory maximum, his 10-year term of supervised release was

beyond the maximum of 6 years.              Holmes’s and Jason’s life terms

were   enhanced     beyond     the    maximum       provided    by    21     U.S.C.   §§

841(b)(1)(C) and 860 to the maximum of life imprisonment provided

by 21 U.S.C. § 841(b)(1)(A) due to the drug quantity found by the

sentencing judge by a preponderance of the evidence.                          However,

assuming these Apprendi errors to be plain, we are compelled to

find that they are harmless under the Neder standard used by this

court in similar cases involving drug quantity Apprendi errors.

See Green, — F.3d at —, 2001 WL 290041 at *4; Slaughter, 238 F.3d

at 583-84.

       Upon a review of the record, our analysis from Green appears

equally applicable here:



           We have reviewed the record of this case and are

       convinced    that      it   contains    no    evidence     that     could

       rationally lead to a conclusion contrary to the charge

       that [the defendants were] involved in a conspiracy

       involving at least the amount of drugs specifically

       charged     in   the    indictment.          At   trial,      there    was

       extensive,       detailed,     and      uncontroverted         testimony

       regarding the scope of the alleged conspiracy and the



                                         28
      quantities of the various drugs involved therein.

         As was the case in Slaughter, the jury had with it

      during deliberations a copy of the indictment setting

      forth   the    specific   quantities      of   drugs   which    would

      support the sentence imposed by the district court.

      Furthermore, the district court explicitly instructed as

      part of the first conspiracy element that the jury must

      find that [the defendants] agreed to commit the crime of

      distribution of the named drugs ‘as charged in the

      indictment.’        The relevant conspiracy count in [the

      defendants’] indictment included the specific quantities

      of drugs supporting the district court’s sentence, and we

      conclude that implicit in the jury’s finding on the first

      element is also a finding of the specific quantities

      charged in the indictment.



Green, — F.3d at —, 2001 WL 290041 at *4.               Similarly, here the

trial court instructed the jury to “first determine, from all of

the   testimony     and   evidence   in   the   case,   whether      or   not   the

conspiracy existed as charged.” The indictment, which the jury had

during their deliberations, contained a detailed description of the

conspiracy, including specific drug quantities.              In the absence of

evidence on the record indicating that drug quantities different

from those alleged in the indictment were involved, we must find



                                      29
that   any    Apprendi     error    was   harmless.3     The    conspiracy    and

possession charges in the indictment referred to specific drug

quantities, which were testified to during the trial.                  While the

defendants attempted to contest their personal involvement in the

conspiracy and drug possession charges, they at no point offered

evidence or testimony controverting the amounts of drugs involved.



                     C.   Sufficiency of record on appeal



       The defendants also argue that the record on appeal does not

include      all    the   motions    filed     during   the    trial   by   their

codefendants, and that their representation on appeal is therefore

inadequate.        The government counters that all motions were listed

on the docket sheet, and that each of the defendants were given the


  3
    However, we do not hold, as the Green court did, that the jury
implicitly found the drug quantities stated in the indictment.
Though the inclusion of the specific drug quantities in the
indictment and the instruction to the jury to first find that the
conspiracy existed “as charged,” in combination with the dearth of
evidence indicating drug quantities contrary to those charged in
the indictment, compel a holding that the Apprendi errors here are
harmless under Neder, they cannot support a holding that the jury
made an implicit finding of drug amounts such that there was no
Apprendi error. Here, the trial court instructed the jury that
“[t]he evidence in this case need not establish that a particular
amount or quantity of [controlled substances] was involved, as
alleged in the Indictment, but only that some amount of [controlled
substances] was in fact the subject of the acts charged in the
Indictment.” Even under the narrow reading of Apprendi adopted in
this Circuit, such an instruction is plain Apprendi error when the
drug amounts were subsequently used to enhance the defendants’
sentences. Therefore, we only hold that such error, in this case,
was harmless.

                                          30
opportunity to supplement the record by requesting that any motion

listed on the docket sheet be included in the record.     In this

light, and because defendants have the burden to create the record

on appeal, United States v. Myers, 198 F.3d 160, 168 (5th Cir.

1999), we find no merit in this argument.



                               IV.



     For the foregoing reasons, the convictions and sentences of

the defendants are AFFIRMED.




                               31